           Case 1:20-cv-01186-LTS Document 16 Filed 09/08/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

SECURITIES INVESTOR PROTECTION
CORPORATION,

                          Plaintiff-Applicant,

        -v-                                                           No. 20 CV 1186-LTS

BERNARD L. MADOFF INVESTMENT
SECURITIES LLC,

                           Defendant.
-------------------------------------------------------x
In re:
BERNARD L. MADOFF

                           Debtor.
-------------------------------------------------------x
IRVING H. PICARD, Trustee for the
Liquidation of Bernard L. Madoff Investment
Securities LLC,

                          Plaintiff,

        -v-

THE ESTATE OF ROBERT SHERVYN
SAVIN and BARBARA L. SAVIN, in her
capacity as Personal Representative of the
Estate of Robert Shervyn Savin,

                           Defendants.
-------------------------------------------------------x


                                   MEMORANDUM OPINION AND ORDER

                 Defendants The Estate of Robert Shervyn Savin (“Savin”) and Barbara L. Savin,

in her capacity as Personal Representative of the Estate of Robert Shervyn Savin (collectively,

“Defendants”), move to withdraw the reference of the above-captioned adversary proceeding

from the United States Bankruptcy Court for the Southern District of New York and to dismiss



PICARD- MTN TO WITHDRAW BANKRUPTCY REF                     VERSION SEPTEMBER 8, 2020              1
         Case 1:20-cv-01186-LTS Document 16 Filed 09/08/20 Page 2 of 15




the adversary proceeding for lack of subject matter jurisdiction, pursuant to 28 U.S.C. § 157(d),

Federal Rule of Bankruptcy Procedure 5011, and S.D.N.Y. Local Bankruptcy Rule 5011-1. (See

docket entry no. 1, the “Motion”.) Plaintiff Irving H. Picard, trustee for the liquidation of

Bernard L. Madoff Investment Securities LLC (“Trustee” or “Plaintiff”), who commenced the

adversary proceeding to recover certain payments received by Defendants, filed his opposition to

Defendants’ motion on March 11, 2020. (See docket entry no. 6, the “Opp.”.) On March 31,

2020, Defendants filed a reply. (See docket entry no. 10, the “Reply”.) On May 8, 2020, the

Trustee filed a sur-reply. 1 (See docket entry no. 12.) The Defendants filed a letter in response to

the Plaintiff’s sur-reply on May 21, 2020. (See docket entry no. 14.) On June 5, 2020, the

Trustee filed a letter in further support of his position opposing the Defendants’ motion. (See

docket entry no. 15.)

               The Court has jurisdiction of this matter pursuant to 28 U.S.C. § 1334(b). The

Court has considered carefully the parties’ submissions and, for the reasons stated below, the

Defendants’ motion is denied.

                                      BACKGROUND

               The following facts are drawn from the parties’ submissions in connection with

the Defendants’ motion, including their memoranda of law and exhibits.

Bernard L. Madoff’s Businesses

               In 1960, Bernard L. Madoff (“Madoff”) registered with the Securities and

Exchange Commission (“SEC”) as a broker-dealer. (Opp. at 2.) From 1960 until January 1,



1
       Plaintiff filed a sur-reply in response to the Court’s April 28, 2020, Order directing
       Plaintiff to address Defendants’ contention in their reply brief that the “bankruptcy court
       lacks equitable power to adjudicate the underlying adversary proceeding because the
       Defendants’ proof of claim was resolved prior to the initiation of the adversary
       proceeding.” (See docket entry no. 11.)


PICARD- MTN TO WITHDRAW BANKRUPTCY REF            VERSION SEPTEMBER 8, 2020                          2
         Case 1:20-cv-01186-LTS Document 16 Filed 09/08/20 Page 3 of 15




2001, Madoff operated a broker-dealer business as a sole proprietorship called Bernard L.

Madoff Investment Securities (“BLMIS”), which consisted of three business units: (i) a

proprietary trading (“PT”) business; (ii) a market-making (“MM”) business; and (iii) the

Investment Advisory (“IA”) business. (Id.; Motion at 4.)

               On January 1, 2001, Madoff formed Bernard L. Madoff Investment Securities

LLC (the “LLC”). (Opp. at 2; Motion at 4.) After creating the LLC, Madoff sent letters to

various entities, including the Bank of New York, the SEC, and the Depository Trust Company

(DTC), informing them that the LLC would do the PT and MM business. (Id.) On January 12,

2001, Madoff submitted a Form BD to the SEC, in which he described the businesses that the

LLC engaged in as proprietary trading and market making. (Id. at 4-5.)

               Madoff used two bank accounts to transfer funds received from and sent to IA

business customers: 1) JP Morgan Chase Bank, N.A. (“Chase”) account #xxxxx1703 (the “703

Account”); and 2) Chase Account #xxxxxxxxx1509 (individually, the “509 Account,” and

together with the 703 Account, the “Chase Accounts”). (Id. at 5-6; Opp. at 3.)

Madoff’s Arrest and Subsequent Litigation

               On December 11, 2008, Madoff was arrested on charges of violating federal

securities laws, and the SEC filed a civil complaint against Madoff and the LLC in the U.S.

District Court for the Southern District of New York. (Motion at 2.) On December 15, 2008, the

Securities Investor Protection Corporation (“SIPC”) filed an application in the district court

asserting that the LLC was not able to meet its obligations to securities customers as they became

due and that the LLC’s customers were entitled to the protections afforded by the Securities

Investor Protection Act (“SIPA”). (Id.) That same day, the SEC consented to combining its civil

action with SIPC’s application, and the district court entered an order which, in relevant part,




PICARD- MTN TO WITHDRAW BANKRUPTCY REF            VERSION SEPTEMBER 8, 2020                        3
         Case 1:20-cv-01186-LTS Document 16 Filed 09/08/20 Page 4 of 15




granted SIPC’s application and appointed Picard as the trustee for the liquidation of the LLC

pursuant to 15 U.S.C. section 78eee(b)(3) of SIPA, and removed the entire case to the

bankruptcy court pursuant to 15 U.S.C. section 78eee(b)(4) of SIPA. (Id. at 3; SEC v. Bernard

L. Madoff, No. 8 cv 10791 (S.D.N.Y. Dec. 15, 2008) (docket entry no. 4)).

               On December 23, 2008, the bankruptcy court entered a Claims Procedures Order,

which directed customers and other creditors to file claims with the Trustee by July 2, 2009 (the

“Claims Procedures Order”). (Opp. at 5.) On April 13, 2009, several creditors filed an

involuntary bankruptcy petition against Madoff in his individual capacity. (Motion at 3.) As a

result, Alan Nisselson (the “Madoff Trustee”) was appointed as Chapter 7 trustee for Madoff’s

individual bankruptcy estate, which was consolidated into the liquidation proceeding for the LLC

on June 9, 2009. (Id.)

The Savin Customer Account, Claim and Action

               On January 17, 2000, Savin opened his account with the IA business. (Id. at 7.)

Savin sent checks to Madoff, which were made payable to “Bernard L. Madoff” in his individual

capacity. (Id. at 7-8.) All of Savin’s alleged withdrawals were paid to Savin with checks from

the 509 Account. (Id. at 8.)

               On June 5, 2009, pursuant to the Claims Procedure Order, Savin filed a customer

claim seeking to recover the purported balance in his BLMIS account as stated on his last

BLMIS account statement, which the Trustee designated as Claim #009439 (the “Customer

Claim”). (Opp. at 6.) On March 15, 2010, the Trustee issued a Notice of Trustee’s

Determination of Claim to Savin (the “Determination”), in which the Trustee denied Savin’s

Customer Claim because (1) BLMIS never actually purchased any securities on behalf of Savin’s

account; (2) Savin withdrew more funds than he had deposited with BLMIS; and (3) the funds




PICARD- MTN TO WITHDRAW BANKRUPTCY REF           VERSION SEPTEMBER 8, 2020                          4
         Case 1:20-cv-01186-LTS Document 16 Filed 09/08/20 Page 5 of 15




received in excess of the deposits in Savin’s accounts were taken from other BLMIS customers

and given to Savin. (Id.) Accordingly, the Trustee denied the Customer Claim based on the

negative “net equity” in Savin’s BLMIS account. 2 (Id.) Defendants did not file an objection to

the Determination. (Id. at 7.)

               On December 2, 2010, the Trustee filed a complaint against Savin asserting

claims pursuant to section 548(a) of the Bankruptcy Code, 11 U.S.C. § 548(a), and seeking to

avoid and recover a total of $450,000 in fraudulent transfers allegedly made by BLMIS to or for

the benefit of Savin after December 11, 2006 (the “Savin Action”). (Id. at 7, n.13.) On August

13, 2015, Savin answered the Trustee’s complaint, asserting that “[t]he Trustee lacks standing

because BLMIS was not formed until 2001 and the orders of the District Court and the

Bankruptcy Court did not give the Trustee authority to recover fraudulent transfers of Bernard

Madoff.” (Id.) The Savin Action is ready for trial in bankruptcy court. (Id.)

                                      DISCUSSION

               Defendants seek mandatory withdrawal of the bankruptcy reference in the Savin

Action and move to dismiss the case for lack of subject matter jurisdiction on the basis that the

Trustee lacks Article III standing to pursue his claims against Savin. District courts have original

but not exclusive jurisdiction of all bankruptcy civil proceedings arising under Title 11 of the

United States Code or arising in or relating to cases under Title 11. 28 U.S.C. § 1334(b). In the

Southern District of New York, all Title 11 proceedings, including SIPA liquidations, are

automatically referred to the bankruptcy court. See 28 U.S.C. § 157(a); Amended Standing

Order of Reference, M10-468 (S.D.N.Y. Jan 31, 2012) (Preska, C.J.). The district court’s



2
       To compute Savin’s net equity, the Trustee subtracted withdrawals from deposits over the
       life of Savin’s BLMIS account. The Trustee’s methodology for calculating net equity
       was upheld by the Second Circuit. See In re BLMIS, 654 F.3d 229 (2d Cir. 2011).


PICARD- MTN TO WITHDRAW BANKRUPTCY REF            VERSION SEPTEMBER 8, 2020                         5
         Case 1:20-cv-01186-LTS Document 16 Filed 09/08/20 Page 6 of 15




authority to withdraw the reference is governed by 28 U.S.C. § 157(d), which sets forth the

standards for mandatory and permissive withdrawal. The district court may withdraw a

bankruptcy reference, “on its own motion or on timely motion of any party, for cause shown.”

28 U.S.C.A. § 157(d) (Westlaw through P.L. 116-158). In deciding whether there is cause to

withdraw a reference, district courts consider “whether the claim or proceeding is core or non-

core, whether it is legal or equitable,” and whether withdrawal would serve the interests of

“efficiency, prevention of forum shopping, and uniformity in the administration of bankruptcy

law.” In re Orion Pictures Corp., 4 F.3d 1095, 1101 (2d Cir. 1993). “The moving party bears the

burden of demonstrating that permissive withdrawal of the reference is warranted.” In re

Lehman Bros. Holdings Inc., 18 F. Supp. 3d 553, 557 (S.D.N.Y. 2014).

               On the other hand, a district court must withdraw the reference where, upon

timely motion of a party, “the court determines that resolution of the proceeding requires

consideration of both title 11 and other laws of the United States regulating organizations or

activities affecting interstate commerce.” 28 U.S.C.A. § 157(d) (Westlaw through P.L. 116-

158). Mandatory withdrawal is “reserved for cases where substantial and material consideration

of non-Bankruptcy Code federal statutes is necessary for the resolution of the proceeding.”

Shugrue v. Air Line Pilots Ass’n, Int’l (In re Ionosphere Clubs, Inc.), 922 F.2d 984, 995 (2d Cir.

1990) (internal quotations omitted). In such cases, a judge would have to “engage in significant

interpretation, as opposed to simple application, of federal laws apart from the bankruptcy

statutes.” N.Y.C. v. Exxon Corp., 932 F.2d 1020, 1026 (2d Cir. 1991) (stating that mandatory

withdrawal of bankruptcy reference would be necessary if the bankruptcy would have to

interpret the Comprehensive Environmental Response, Compensation, and Liability Act

(CERCLA) to determine the amount of damages and availability of affirmative defenses). “The




PICARD- MTN TO WITHDRAW BANKRUPTCY REF           VERSION SEPTEMBER 8, 2020                           6
          Case 1:20-cv-01186-LTS Document 16 Filed 09/08/20 Page 7 of 15




purpose of § 157(d) is to assure that an Article III judge decides issues calling for more than

routine application of federal laws outside of the Bankruptcy Code.” In re Ames Dep't Stores

Inc., 512 B.R. 736, 740 (S.D.N.Y. 2014) (internal quotations omitted). Additionally, a timely

motion is one that is filed “as soon as possible after the moving party has notice of the grounds

for withdrawing the reference.” In re FMI Forwarding Co., Inc., No. 00 B. 41815 (CB), 2005

WL 147298, at *6 (S.D.N.Y. Jan. 24, 2005) (internal quotations omitted).

                To establish Article III standing, a plaintiff must demonstrate the existence of a

“case or controversy” between himself and the defendant within the meaning of Article III of the

Constitution. Denney v. Deutsche Bank AG, 443 F.3d 253, 263 (2d Cir. 2006). “To meet the

Article III standing requirement, a plaintiff must have suffered an ‘injury in fact’ that is ‘distinct

and palpable’; the injury must be fairly traceable to the challenged action; and the injury must be

likely redressable by a favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61

(1992); Whitmore v. Arkansas, 495 U.S. 149, 155 (1990) (internal quotation marks omitted).”

Id. Additionally, as a prudential matter, the plaintiff must “assert his own legal rights and

interests, and cannot rest his claim to relief on the legal rights or interests of third parties.”

Warth v. Seldin, 422 U.S. 490, 499 (1975). Where a plaintiff lacks an Article III injury, a federal

court cannot exercise jurisdiction over the case. Id. at 518.

Mandatory Withdrawal

                Defendants argue that the Trustee lacks standing to bring claims to recover

withdrawals Savin took from his BLMIS account because the LLC did not pay the sums at issue

to Savin. They submit that, because the documentary evidence proves that Madoff did not

transfer the IA business from his sole proprietorship to the LLC, and the 703 and 509 Accounts

were never transferred over to the LLC, the Trustee does not have the right to bring an avoidance




PICARD- MTN TO WITHDRAW BANKRUPTCY REF              VERSION SEPTEMBER 8, 2020                            7
         Case 1:20-cv-01186-LTS Document 16 Filed 09/08/20 Page 8 of 15




action on behalf of the LLC to recover Savin’s excess withdrawals; that right, according to

Defendants, belongs only to the Madoff Trustee. Defendants point to the Form BD that Madoff

submitted to the SEC when he formed the LLC, and argue that it demonstrates Madoff’s

intention not to transfer the IA business to the LLC.

               Defendants further contend that withdrawal of the reference is mandatory here

because the Court’s determination of the threshold issues of Article III standing and subject

matter jurisdiction requires significant interpretation of non-bankruptcy laws, including the

United States Constitution, state banking laws, and federal securities laws and regulations.

However, Defendants fail to specify any non-bankruptcy laws that require substantial

interpretation, much less explain the significance of any such laws in the context of the

avoidance action. Indeed, Defendants assert that conflicts between the Bankruptcy Code and

other federal laws mandate withdrawal, but they do not identify any such conflict. Defendants

also suggest that resolution of this avoidance action requires interpretation of SIPA, but, other

than asserting that Trustee did not suffer an Article III injury under SIPA because the LLC is not

the debtor here, Defendants do not cite any SIPA provision requiring substantial and material

attention from the Court. Defendants also contend that “the legal significance of the filing by

Madoff of SEC Form BD is an issue of federal securities law which is beyond the jurisdiction of

the Bankruptcy Court[,]” and that consideration of the issue requires “significant interpretation

of federal securities laws,” mandating withdrawal. (Reply at 6.) However, Defendants do not

provide any explanation or proffer any support for these conclusory arguments, nor do they

specify which federal securities laws they claim require sufficient consideration to mandate

withdrawal.




PICARD- MTN TO WITHDRAW BANKRUPTCY REF            VERSION SEPTEMBER 8, 2020                         8
         Case 1:20-cv-01186-LTS Document 16 Filed 09/08/20 Page 9 of 15




               With regard to their contention that the Court’s interpretation of the Constitution

to resolve the standing issue necessitates withdrawal of the bankruptcy reference, Defendants

argue that, because the “plain terms of [section 157(d)] protect a party’s constitutional interest in

having an Article III court interpret federal statutes that affect interstate commerce, then [section

157(d)] must also protect a party’s interest in having an Article III court interpret the

Constitution itself,” particularly where the Court must determine whether it has subject matter

jurisdiction. (Motion at 10-11.) However, Defendants cite inapposite cases, which involved the

consideration of non-bankruptcy law to an extent that is unnecessary here. See, e.g., In re Ames

Dept. Stores Inc., 512 B.R. 736, 742-43 (S.D.N.Y. 2014) (withdrawing bankruptcy reference

where “substantial and material consideration” of the McCarran-Ferguson Act was necessary to

determine whether the bankruptcy court’s exercise of jurisdiction over the adversary proceeding

would “‘invalidate, impair, or supersede’ Illinois state law within the meaning of the [Act,]” and

the relationship between the Act and the first-exercising jurisdiction doctrine); NLRB v.

Goodman, 873 F.2d 598, 602-04 (2d Cir. 1989) (withdrawing bankruptcy reference sua sponte to

resolve a “question of substantive federal labor law” as to “[w]hether a new employer is an alter

ego of, or a successor to, an earlier employer for purposes of liability under the NLRA[.]”)

Indeed, “[n]ot every invocation of constitutional law requires withdrawal of the reference.” In re

Motors Liquidation Co., 538 B.R. 656, 662 (S.D.N.Y. 2015.). “A bankruptcy court is just as

bound by the Constitution as any Article III court,” LTV Steel Co., Inc. v. Union Carbide Corp.,

193 B.R. 669, 674, and section 157(d) does not deny the bankruptcy court authority to make

threshold determinations as to whether or not the party before it has standing to pursue its claims,

particularly where there is no need for significant interpretation of non-bankruptcy laws.




PICARD- MTN TO WITHDRAW BANKRUPTCY REF             VERSION SEPTEMBER 8, 2020                         9
        Case 1:20-cv-01186-LTS Document 16 Filed 09/08/20 Page 10 of 15




               Additionally, Defendants fail entirely to specify any federal laws regulating

organizations or activities affecting interstate commerce that require “substantial and material

consideration” by the Court within the meaning of section 157(d). Indeed, “Congress could have

provided for mandatory withdrawal where resolution of claims requires consideration of

constitutional issues, [but] it did not do so. Instead, Congress mandated withdrawal of claims

where the ‘resolution of the proceeding requires consideration of both title 11 and other laws of

the United States regulating organizations or activities affecting interstate commerce.’” In re

Extended Stay, 466 B.R. 188, 201 (S.D.N.Y. 2011) (footnotes omitted; emphasis in original)

(holding that withdrawal of bankruptcy reference was not mandatory under section 157(d) where

defendants failed to demonstrate a necessary application of a federal statutory law “implicat[ing]

the regulation of organizations or activities affecting interstate commerce.”). Accordingly,

because Defendants have not offered any explanation as to why the determination they seek will

require significant interpretation of non-bankruptcy federal laws rather than a routine application

of the Constitution and federal statutes to a particular set of facts “such that they may overcome

the ‘narrow’ scope this Circuit gives to mandatory withdrawal under section 157(d)[,]” they have

not met their burden of showing that withdrawal of the reference is mandatory. Id. at 203.

               Furthermore, as the Trustee has pointed out in his opposition to the motion, the

issue of whether ownership of the 703 and 509 Accounts was transferred to the LLC is a factual

question that underlies both the question of standing and the merits of the Trustee’s claim under

the Bankruptcy Code, which requires him to demonstrate that the LLC transferred the customer

property at issue. See 11 U.S.C. § 548(a)(1)(A); SIPA § 78fff-2(c)(3). Indeed, in Picard v.

Nelson, Bankruptcy Judge Bernstein rejected the same standing arguments made by the

Defendants here because the arguments conflated issues of jurisdiction and the merits of a




PICARD- MTN TO WITHDRAW BANKRUPTCY REF           VERSION SEPTEMBER 8, 2020                         10
          Case 1:20-cv-01186-LTS Document 16 Filed 09/08/20 Page 11 of 15




similar fraudulent transfer claim brought by the Trustee. 610 B.R. 197, 216 (Bankr. S.D.N.Y.

2019). In Nelson, Judge Bernstein found that the Trustee had Article III standing to argue that

the LLC made the transfers at issue in his position as a “representative of an insolvent customer

property estate,” who was tasked with the responsibility of bringing avoidance actions for the

benefit of the estate. Id. at 215. Judge Bernstein observed that, if the trustee cannot prove that

entity whose insolvent customer property estate he represents made the transfers at issue, “he

will lose on the merits.” Id. at 216 (finding that the LLC owned the same 509 and 703 bank

accounts at issue here, and that the bank accounts were the source of alleged intentional

fraudulent transfers that the trustee sought to recover).

                The Trustee is correct in arguing that the standing question of whether the LLC

has any ownership interest in Savin’s withdrawals is one that is intertwined with the merits of his

claim, and must be determined at trial. Any overlapping question of jurisdiction may be

addressed at the close of evidence. See Alliance for Envt’l Renewal, Inc. v. Pyramid Crossgates

Co., 436 F.3d 82, 88 (2d Cir. 2006) (“[W]here the evidence concerning standing overlaps with

evidence on the merits, the Court might prefer to proceed to trial and make its jurisdictional

ruling at the close of evidence . . . If, however, the overlap in the evidence is such that fact-

finding on the jurisdictional issue will adjudicate factual issues required by the Seventh

Amendment to be resolved by a jury, then the Court must leave the jurisdictional issue for the

trial[.]”) (citations omitted).

                Accordingly, withdrawal of the bankruptcy reference is not required by section

157(d).




PICARD- MTN TO WITHDRAW BANKRUPTCY REF             VERSION SEPTEMBER 8, 2020                         11
         Case 1:20-cv-01186-LTS Document 16 Filed 09/08/20 Page 12 of 15




Permissive Withdrawal

                In their Reply, Defendants also suggest that permissive withdrawal is warranted

because the bankruptcy court lacks equitable jurisdiction of the Savin Action and the Defendants

have an indisputable right to a jury trial in this Court. (Reply at 3.) Defendants submit that,

because they did not file an objection to the Trustee’s determination of Savin’s proof of claim,

which was deemed disallowed, the Defendants “cannot be deemed to have given their consent to

the Bankruptcy Court’s jurisdiction.” (Reply at 3.)

                The Supreme Court has held that, in the context of a bankruptcy trustee’s

fraudulent transfer claim, a defendant’s right to a jury trial depends on whether the defendant has

filed a claim against the estate. See Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 58 (1989).

Once a creditor files a proof of claim, he “triggers the process of ‘allowance and disallowance of

claims,’ thereby subjecting himself to the bankruptcy court’s equitable power.” Langenkamp v.

Culp, 498 U.S. 42, 44 (1990). The bankruptcy court retains equitable jurisdiction over the

creditor in “proceedings affecting that claim.” In re CBI Holding Co., Inc., 529 F.3d 432, 466

(2d Cir. 2008); see also Germain v. Connecticut Nat. Bank, 988 F.2d 1323, 1329 (2d Cir. 1993)

(“the Katchen, Granfinanciera, and Langenkamp line of Supreme Court cases stands for the

proposition that by filing a proof of claim a creditor forsakes its right to adjudicate before a jury

any issue that bears directly on the allowance of that claim[.]”) (emphasis in original).

Therefore, where a creditor who files a customer claim “is met with an adversary proceeding, the

resolution of which affects the equitable restructuring of debtor-creditor or creditor-creditor

relations, then the creditor loses its right to a jury trial even with regard to traditional legal

claims.” In re CBI Holding Co., Inc., 529 F.3d at 466 (citing Langenkamp, 498 U.S. at 44.) A

fraudulent conveyance action brought under section 548 of the Bankruptcy Code sufficiently




PICARD- MTN TO WITHDRAW BANKRUPTCY REF              VERSION SEPTEMBER 8, 2020                        12
         Case 1:20-cv-01186-LTS Document 16 Filed 09/08/20 Page 13 of 15




implicates the claims allowance process and is deemed to be equitable in nature. See Picard v.

Greiff, No. 20 CV 2560 (S.D.N.Y. June 4, 2020) (docket entry no. 9 at 11) (finding that a similar

fraudulent conveyance action brought by the Trustee to replenish the BLMIS customer property

estate both implicated the claims-allowance process, and was “part and parcel” of the

defendant’s customer claim against the BLMIS estate such that the bankruptcy court had

authority to enter final judgment in the Trustee’s avoidance action).

               Here, when Savin filed his Customer Claim, he (and, hence, Defendants)

consented to the bankruptcy court’s exercise of equitable jurisdiction of sufficiently related

matters. See Picard v. BAM L.P. et al., 612 B.R. 257, 265 n.6 (S.D.N.Y. 2020) (finding that the

filing of a statement of claim under SIPA is the functional equivalent of filing a claim in a

bankruptcy case) (citations omitted). The Trustee’s claims against Savin to recover excess funds

constitutes a fraudulent conveyance action that implicates the claims-allowance process that

Savin initiated in bankruptcy court. Accordingly, the bankruptcy court has equitable jurisdiction

over Defendants in the Savin Action. The absence of an objection filed by Savin to the Trustee’s

determination of the Customer Claim is irrelevant to the determination of whether the

Defendants consented to the bankruptcy court’s jurisdiction in the underlying proceeding,

because the disallowance of a proof of claim “does not affect the bankruptcy court’s authority to

decide a trustee’s claim, as it is the filing of the proof of claim that invokes the waiver” to a jury

trial in this Court. Greiff at 9 (collecting cases). Therefore, permissive withdrawal on the basis

of lack of equitable jurisdiction over the Savin Action is not warranted. 3



3
       To the extent that Defendants contend that the bankruptcy court lacks equitable
       jurisdiction over the Savin Action because the Customer Claim was disallowed prior to
       the Trustee’s filing of his complaint 2010, the Court finds the argument to be without
       merit. Even if the pending nature of the Customer Claim were relevant to the Defendants’
       consent to the court’s jurisdiction, the Court notes that the Customer Claim remained


PICARD- MTN TO WITHDRAW BANKRUPTCY REF             VERSION SEPTEMBER 8, 2020                         13
        Case 1:20-cv-01186-LTS Document 16 Filed 09/08/20 Page 14 of 15




                 Furthermore, having considered the interests of promoting judicial economy,

efficiency, and uniformity in the administration of bankruptcy law, and preventing forum

shopping, the Court finds that permissive withdrawal of the reference is not warranted here. See

In re Orion Pictures Corp., 4 F.3d at 1101; BAM L.P., 612 B.R. at 265 (denying permissive

withdrawal of bankruptcy reference in similar action, in part because withdrawal would

“severely delay resolution of the avoidance action, would strip determination of core issues from

a forum that has developed significant expertise over this SIPA liquidation, and would risk

producing inconsistent outcomes given Bankruptcy Judge Bernstein's involvement in numerous

other adversary proceedings to avoid and recover transfers BLMIS made to certain customers.”)

(internal quotations omitted).

                  For these reasons, the Court declines to withdraw the bankruptcy reference in the

Savin Action, and need not address the parties’ arguments regarding the timeliness of

Defendants’ motion or the question of whether the Trustee has standing to pursue his claims

against Savin.

                                       CONCLUSION

                 For the foregoing reasons, Defendants’ motion to withdraw the bankruptcy

reference in the underlying adversary proceeding is denied, and Defendants’ motion to dismiss

the Trustee’s complaint for lack of subject matter jurisdiction is denied as moot.




       pending while the Trustee’s use of the net equity calculation method in reaching his
       determinations was on appeal, and was not finally resolved until the Supreme Court
       denied a petition for a writ of certiorari in 2012. See Velvel v. Picard, 567 U.S. 934,
       (2012).


PICARD- MTN TO WITHDRAW BANKRUPTCY REF            VERSION SEPTEMBER 8, 2020                      14
         Case 1:20-cv-01186-LTS Document 16 Filed 09/08/20 Page 15 of 15




               This Memorandum Opinion and Order resolves docket entry no. 1. The Clerk of

Court is respectfully directed to close this case.




       SO ORDERED.

Dated: New York, New York
       September 8, 2020



                                                               /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




PICARD- MTN TO WITHDRAW BANKRUPTCY REF               VERSION SEPTEMBER 8, 2020                15
